         Case 1:21-cv-00616-RP Document 43 Filed 07/30/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

 WHOLE WOMAN’S HEALTH, et al.,                §
                                              §
                       Plaintiffs,            §
 v.                                           §            Cause No. 1:21-cv-00616-RP
                                              §
 AUSTIN REEVE JACKSON, et al.,                §
                                              §
                      Defendants.             §


  REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO STAY SUMMARY
      JUDGMENT AND CLASS CERTIFICATION PROCEEDINGS


       Plaintiffs assert there isn’t enough time for the Court to address Defendants’

jurisdictional arguments before proceeding to class certification and the merits

because Senate Bill 8 (SB 8) takes effect on September 1. But that argument

(1) undervalues the importance of jurisdiction and the State’s sovereignty, and

(2) ignores the fact that it is Plaintiffs’ litigation decisions that have put them in this

predicament.

       It is black letter law that a court must ensure it has jurisdiction before

considering the merits of a case. See, e.g., Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999); Cook v. Reno, 74 F.3d 97, 99 (5th Cir. 1996). This is of utmost

importance when immunity is at stake, as one purpose of immunity is to enable

States and state actors to avoid the burden of defending the lawsuit and the costs of

litigation. See Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S.

139, 146 n.5 (1993) (“The Eleventh Amendment is concerned not only with the States’


                                       Page 1 of 8
         Case 1:21-cv-00616-RP Document 43 Filed 07/30/21 Page 2 of 8




ability to withstand suit, but with their privilege not to be sued.”); Freeman v. United

States, 556 F.3d 326, 342 (5th Cir. 2009) (“[I]mmunity is intended to shield the

defendant from the burdens of defending the suit.”). That is why a plaintiff cannot

proceed to general discovery if an immunity question has not been resolved. See, e.g.,

J.A. b/n/f Alvarez v. Tex. Educ. Agency, 1:19-CV-921-RP, 2020 WL 3270834, at *2

(W.D. Tex. June 17, 2020). If proceeding to merits discovery is improper when an

immunity issue has not been resolved, proceeding to the merits themselves (through

summary-judgment briefing) must also be improper. 1

       The Fifth Circuit’s ruling in In re Gee is instructive. There, the district court

declined to require the plaintiffs to first establish standing to challenge Louisiana’s

abortion laws. 941 F.3d 153, 157 (5th Cir. 2019) (per curiam). The Fifth Circuit found

that the district court’s “obligation to consider a challenge to its jurisdiction is non-

discretionary.” Id. at 159. The Court cited the intrusion into state sovereignty and

litigation costs as reasons why mandamus would be appropriate to correct the

district court’s failure. Id. at 166-70. The Court sent a clear message: Jurisdiction

must be considered first, especially when state actors are defendants. Here,

Plaintiffs have sued five state officials, a class of all Texas judges, a class of all court

clerks, and an individual. Federal intrusion into Texas’s sovereign interests is at




1     For this reason, Plaintiffs’ argument that the burden is lessened because they
seek only declaratory, not injunctive relief, is flawed. Resp. 2-3. The act of haling
Texas officials into court is itself a burden on state sovereignty.
                                        Page 2 of 8
         Case 1:21-cv-00616-RP Document 43 Filed 07/30/21 Page 3 of 8




stake. It is, therefore, paramount that the Court first establish that it has

jurisdiction before requiring Defendants to proceed further. 2

      Plaintiffs’ suggestion that they will be forced to seek a temporary restraining

order and preliminary injunction, Resp. 3 & 4, does not move the ball either.

Jurisdiction must be established before the Court can grant preliminary relief. See,

e.g., Speech First, Inc. v. Fenves, 979 F.3d 319, 329 (5th Cir. 2020) (“A preliminary

injunction, like final relief, cannot be requested by a plaintiff who lacks standing to

sue.”); Moore v. La. Bd. of Elementary & Secondary Educ., 743 F.3d 959, 964 (5th

Cir. 2014) (reversing grant of preliminary injunction when the state defendants were

immune and Ex parte Young did not apply); see also In re Abbott, 956 F.3d 696, 708-

10 (5th Cir. 2020) (granting mandamus relief when district court issued a temporary

restraining order against state officials who were immune), cert. granted, judgment

vacated as moot sub nom. Planned Parenthood Ctr. for Choice v. Abbott, 141 S. Ct.

1261 (2021).

      Plaintiffs’ authority is inapposite. Defendants are not seeking to stay this

lawsuit, which is what Plaintiffs’ case citations concern. Resp. 1 (citing Landis v. N.

Am. Co., 299 U.S. 248, 255 (1936); Rodriguez v. Grand Prairie Indep. Sch. Dist., No.

3:13-CV-1788-D, 2014 WL 4055364, at *1 (N.D. Tex. Aug. 15, 2014)). Rather, they




2      In the context of qualified immunity, a non-jurisdictional immunity from suit,
the Fifth Circuit has required district courts to determine whether the pleadings
overcome the immunity before permitting even narrow discovery. Backe v. LeBlanc,
691 F.3d 645, 648 (5th Cir. 2012); Zapata v. Melson, 750 F.3d 481, 485 (5th Cir. 2014).
The same requirement should apply with even greater force in the context of a
jurisdictional immunity from suit.
                                      Page 3 of 8
             Case 1:21-cv-00616-RP Document 43 Filed 07/30/21 Page 4 of 8




are seeking to stay certain motions while the parties move forward on the

jurisdictional issues

           Plaintiffs’ only reason for proceeding outside the normal course by briefing the

merits now is that Plaintiffs seek relief prior to September 1. Resp. 1-2. But any

timing problems are the result of Plaintiffs’ litigation decisions. Governor Abbott

signed SB 8 on May 19, 2021, giving Plaintiffs approximately three and a half

months to obtain relief. 3 Plaintiffs inexplicably waited nearly two months before

filing this suit. See Docket No. 1. Defendants should not have to defend a lawsuit

when there is no jurisdiction over them merely because Plaintiffs waited too long to

file it.

                                CONCLUSION & PRAYER

           For the foregoing reasons, the Court should stay all further briefing and

proceedings related to Plaintiffs’ motion for summary judgment and motion for class

certification until after Defendants’ forthcoming jurisdictional challenges have been

resolved.




3          https://capitol.texas.gov/BillLookup/History.aspx?LegSess=87R&Bill=SB8
                                          Page 4 of 8
Case 1:21-cv-00616-RP Document 43 Filed 07/30/21 Page 5 of 8




                           Respectfully submitted.

                           KEN PAXTON
                           Attorney General of Texas

                           BRENT WEBSTER
                           First Assistant Attorney General

                           GRANT DORFMAN
                           Deputy First Assistant Attorney General

                           SHAWN E. COWLES
                           Deputy Attorney General for Civil Litigation

                           THOMAS A. ALBRIGHT
                           Chief - General Litigation Division

                                 /s/ Benjamin S. Walton
                           BENJAMIN S. WALTON
                           Texas Bar No. 24075241
                           Benjamin.Walton@oag.texas.gov
                           CHRISTOPHER D. HILTON
                           Texas Bar No. 24087727
                           Christopher.Hilton@oag.texas.gov
                           HALIE DANIELS
                           Texas Bar No. 24100169
                           Halie.Daniels@oag.texas.gov
                           Assistant Attorneys General
                           General Litigation Division
                           BETH KLUSMANN
                           Assistant Solicitor General
                           Texas Bar No. 24036918
                           Beth.Klusmann@oag.texas.gov
                           NATALIE THOMPSON
                           Assistant Solicitor General
                           Texas Bar No. 24088529
                           Natalie.Thompson@oag.texas.gov
                           Office of the Attorney General
                           P.O. Box 12548, Capitol Station
                           Austin, Texas 78711-2548
                           (512) 463-2120 – Phone
                           (512) 320-0667 – Fax
                           Counsel for State Defendants

                         Page 5 of 8
Case 1:21-cv-00616-RP Document 43 Filed 07/30/21 Page 6 of 8




                                  /s/ Andrew B. Stephens
                           ANDREW B. STEPHENS
                           Texas Bar No. 24079396
                           andrew@hackerstephens.com
                           HEATHER GEBELIN HACKER
                           Texas Bar No. 24103325
                           heather@hackerstephens.com
                           Hacker Stephens LLP
                           108 Wild Basin Rd. South, Suite 250
                           Austin, Texas 78746
                           Tel: (512) 399-3022

                           Attorneys for Defendant Penny Clarkston



                                  /s/ Jonathan F. Mitchell
                           JONATHAN F. MITCHELL
                           Texas Bar No. 24075463
                           Mitchell Law PLLC
                           111 Congress Avenue, Suite 400
                           Austin, Texas 78701
                           (512) 686-3940 (phone)
                           (512) 686-3941 (fax)
                           jonathan@mitchell.law

                           Counsel for Defendant Mark Lee Dickson




                         Page 6 of 8
         Case 1:21-cv-00616-RP Document 43 Filed 07/30/21 Page 7 of 8




                              CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2021, a true and correct copy of this document
was electronically filed using the Court’s CM/ECF system, which will send
notification of such filing to the following counsel of record:

Christen Mason Hebert                       Julie Murray
Johns & Hebert PLLC                         Richard Muniz
2028 East Ben White Blvd                    Planned Parenthood Federation of
Suite 240-1000                              American
Austin, TX 78741                            1110 Vermont Ave., NW Ste 300
(512) 399-3150                              Washington, DC 20005
chebert@johnshebert.com                     (202) 973-4997
                                            Julie.marray@ppfa.org
Attorney for all Plaintiffs                 Richard.muiniz@ppfa.org

                                            Attorneys for Planned Parenthood of
                                            Greater Texas Surgical Health
                                            Services, Planned Parenthood South
                                            Texas Surgical Center, Planned
                                            Parenthood Center for Choice, and Dr.
                                            Bhavik Kumar

Stephanie Toti                              Rupali Sharma
LAWYERING PROJECT                           LAWYERING PROJECT
41 Schermerhorn Street #1056                197 Pine Street, Apt. 23
Brooklyn, NY 11201                          Portland, ME 04102
(646) 490-1083                              (908) 930-6445
stoti@lawyeringproject.org                  rsharma@lawyeringproject.org

Attorneys for The Ajiya Center, Frontera    Attorneys for The Ajiya Center, Frontera
Fund, Fund Texas Choice, Jane’s Due         Fund, Fund Texas Choice, Jane’s Due
Process, Lilith Fund for Reproductive       Process, Lilith Fund for Reproductive
Equity, North Texas Equal Access Fund       Equity, North Texas Equal Access Fund

Molly Duane                                 Julia Kaye
Kirby Tyrrell                               Brigitte Amiri
Melanie Fontes                              Chelsea Tejada
Center for Reproductive Rights              American Civil Liberties Union
199 Water Street, 22nd Floor                Foundation
New York, NY 10038                          125 Broad Street, 18th Floor
(917) 637-3631                              New York, NY I 0004
mduane@reprorights.org                      (212) 549-2633
ktyrrell@reprorights.org                    jkaye@aclu.org
                                     Page 7 of 8
        Case 1:21-cv-00616-RP Document 43 Filed 07/30/21 Page 8 of 8




mfontes@reprorights.org                   bamiri@aclu.org
                                          ctejada@aclu.org
Jamie A. Levitt
J. Alexander Lawrence                     Lorie Chaiten
Morrison & Foerster LLP 250               American Civil Liberties Union
W. 55th Street                            Foundation
New York, NY 10019                        1640 North Sedgwick Street
(212) 468-8000                            Chicago, IL 60614
jlevitt@mofo.com                          (212) 549-2633
alawrence@mofo.com                        rfp_lc@aclu.org

Attorneys for Whole Woman’s Health,       Adriana Pinon
Whole Woman’s Health Alliance, Marva      David Donatti
Sadler, Southwestern Women’s Surgery      Andre Segura
Center, Allison Gilbert, MD., Brookside   ACLU Foundation of Texas, Inc.
Women’s Medical Center PA d/b/a           5225 Katy Freeway, Suite 350
Brookside Women's Health Center and       Houston, TX 77007
Austin Women’s Health Center, Alamo       Tel. (713) 942-8146
City Surgery Center PLLC d/b/a Alamo      Fax: (713) 942-8966
Women’s Reproductive Services,            apinon @aclutx.org
Houston Women’s Reproductive Services,    ddonatti@aclutx.org
Reverend Daniel Kanter, and Reverend      asegura@aclutx.org
Erika Forbes.
                                          Attorneys for Houston Women’s Clinic




                                           /s/ Benjamin S. Walton
                                     BENJAMIN S. WALTON
                                     Assistant Attorney General




                                   Page 8 of 8
